NO. 12-13-00315-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §   APPEAL FROM THE
IN THE INTEREST OF J.H.,
                                                            §   COUNTY COURT AT LAW
A CHILD,
                                                            §   CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e.,
October 9, 2013. See TEX. R. APP. P. 32.1. Because Appellant did not file her docketing
statement at that time, this court requested by letter on October 21, 2013, that she file her
docketing statement within ten days if she had not already done so. Appellant did not file the
docketing statement as requested.
         On November 4, 2013, the court notified Appellant that the appeal would be dismissed on
or before November 14, 2013, unless she filed the required docketing statement. See TEX. R.
APP. P. 32.1. The November 14 deadline has passed, and Appellant has not complied with the
court’s request. Because Appellant has failed, after notice, to comply with Rule 32.1, the appeal
is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered November 21, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 21, 2013


                                        NO. 12-13-00315-CV

                             IN THE INTEREST OF J.H., A CHILD,


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2012-07-0506)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and, Hoyle, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of November, 2013, the cause upon appeal to revise or reverse your judgment between

                           IN THE INTEREST OF J.H., A CHILD

                     NO. 12-13-00315-CV; Trial Court No. 2012-07-0506

                                     By per curiam opinion.

was determined; and therein our said Court made its order in these words:

                “THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this appeal should be dismissed.

              It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of November, 2013.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk